DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-24) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant states “The Office Action relies on the two bubbles, one stating “featured distillation loss” and the other one stating “bounding box/classification distillation loss”. However, the specification of Zhang does not explain or provide any details what these bubbles meaning or disclose. These bubbles in figure 10 of Zhang are black boxes which provide no support for how the Office Action is applying them to the claimed limitations. Zhang does not appear to provide any explanations on how the bubbles in figure 10 are executed or achieved.
In contrast, claim 1 requires specific elements that are not addressed by the office action. First, the claim states “determining a region proposal distillation loss based on comparing a region proposal output by an initial version of the two-stage neural network object detector with a current region proposal output by a current version of the two-stage neural network object detector, wherein the region proposal distillation loss quantifies a decrease of ability to locate objects pertaining to a previously-learned object classes (emphasis added).” Zhang does not disclose the comparison step to determine the region proposal distillation loss. Zhang does not disclose or mention any type of comparison within its specification. Furthermore, Zhang does not disclose or suggest “comparing a region proposal output by an initial version of the two-stage neural network object detector with a current region proposal output by a current version of the two-stage neural network object detector, wherein the region proposal distillation loss quantifies a decrease of ability to locate objects pertaining to a previously-learned object (See applicant’s remarks dated 3/16/21 pages 16-17.)
Finally, applicant further states “Zhang appears to disclose in paragraph [0060] the desire to reduce forgotten knowledge and states that the process is “optimizes the parameters” to reduce the forgotten knowledge.  Zhang in paragraph [0060] does not disclose or elaborates what “optimizes the parameters” means or what steps is required to do this process.  Zhang in paragraph [0060] does not appear to disclose any comparison step and does not appear to disclose how the a region proposal distillation loss is determined.  Therefore, Zhang does not disclose the specific limitations require by claim 1.  Claim 1 requires specific elements that are not addressed by the office action.  First, the claim states “determining a region proposal distillation loss based on comparing a region proposal output by an initial version of the two-stage neural network object detector with a current region proposal output by a current version of the two-stage neural network object detector, wherein the region proposal distillation loss quantifies a decrease of ability to locate objects pertaining to a previously-learned object classes (emphasis added).”   Zhang does not disclose the comparison step to determine the (See applicant’s supplemental remarks dated 3/23/21)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 24, 2021